FILED
                                                                                                04/09/2021
                                                                                                04/12/2021
                                                                                           Bowen Greenwood
                                                                                           CLERK OF THE SUPREME COURT

Hon. Amy Eddy                                                                                   STATE OF MONTANA



ASBESTOS CLAIMS COURT JUDGE                                                                Case Number: AC 17-0694


Cascade County Clerk of District Court
415 2nd Avenue North #200, 200A
Great Falls, MT 59401
(406) 758-5667

          IN THE ASBESTOS CLAIMS COURT OF THE STATE OF MONTANA

 IN RE ASBESTOS LITIGATION,                                  Cause No. AC 17-0694

                   Consolidated Cases                       SECOND ORDER RE:
                                                            CASE ASSIGNMENTS


       In follow up to the Court’s earlier Order Re: Case Assignments, attached as Exhibit A is
the Cascade County Clerk of Court’s random reassignment of the 29 cases at issue.

       ELECTRONICALLY DATED AND SIGNED AS NOTED BELOW.
                  ASBESTOS CLAIMS COURT RANDOM REASSIGNMENTS - APRIL 9, 2021
1. BDV-16-193 Jamie Murray vs. State of Montana, et al.                   Judge Eddy
2. BDV-15-183 Marian J. Applegate v. BNSF Railway Company, et al.         Judge Wilson
3. BDV-15-775 Robert G. Clift, et al. v. BNSF Railway Company, et al.     Judge Wilson
4. BDV-15-473 Robert R. Kreller v. BNSF Railway Company, et al.           Judge McMahon
5. BDV-16-0548 Thomas E. Keller v. State of Montana, et al.               Judge Eddy
6. BDV-15-474 Sally J. Anderson v. BNSF Railway Company, et al.           Judge Wilson
7. BDV-16-0781 Kent R. Hugill v. BNSF Railway Company, et al.             Judge Wilson
8. BDV-15-516 Kerri L. Clark, et al. v. BNSF Railway Company, et al.      Judge Eddy
9. BDV-16-0468 Ronald S. Langley v. BNSF Railway Company, et al.          Judge Cuffe
10. BDV-15-113 Mark E. Clark, et al. v. BNSF Railway Company, et al.      Judge McMahon
11. BDV-15-0429 Randolph S. Collins v. BNSF Railway Company, et al.       Judge McMahon
12. BDV-16-0565 Steven E. Carvey v. BNSF Railway Company, et al.          Judge Wilson
13. BDV-16-0096 Alice L. Hayes v. BNSF Railway Company, et al.            Judge McMahon
14. BDV-17-0583 Margie L. Munts v. BNSF Railway Company, et al.           Judge Cuffe
15. BDV-16-0645 Shelley M. Orr v. BNSF Railway Company, et al.            Judge Wilson
16. BDV-17-0178 Kenneth D. Rayome v. BNSF Railway Company, et al.         Judge Cuffe
17. BDV-15-1019 Donald Holzer, et al. v. BNSF Railway Company, et al.     Judge Cuffe
18. BDV-16-0784 William Garrison v. BNSF Railway Company, et al.          Judge Eddy
19. BDV-16-0778 G. Douglas Duffield v. BNSF Railway Company, et al.       Judge Cuffe
20. BDV-15-1020 Blanche Boothman, et al. v. State of Montana, et al.      Judge Cuffe
21. BDV-15-894 Thomas E. Sneath, et al. v. BNSF Railway Company, et al.   Judge McMahon
22. BDV-16-0178 Betty Jean Kohler v. State of Montana, et al.             Judge Eddy
23. BDV-17-0158 Melvin W. Haug, et al. v. BNSF Railway Company, et al.    Judge McMahon
24. BDV-15-1009 Robert E. Kendall, et al. v. BNSF Railway Company, et al. Judge Eddy
25. BDV-16-0578 Jerri L. Erickson v. State of Montana, et al.             Judge Cuffe
26. BDV-17-0605 Mary R. Bellamy v. BNSF Railway Company, et al.           Judge Cuffe
27. BDV-16-0333 Michael R. Plew, Sr. v. State of Montana, et al.          Judge McMahon
28. BDV-16-0643 Cindy A. Jaynes v. BNSF Railway Company, et al.           Judge McMahon
29. BDV-17-0042 Jessie C. Dull, et al. v. BNSF Railway Company, et al.    Judge McMahon




                                                                                          EXHIBIT A
                               CERTIFICATE OF SERVICE


I, Amy Poehling Eddy, hereby certify that I have served true and accurate copies of the
foregoing Other - Other to the following on 04-09-2021:


Roger M. Sullivan (Attorney)
345 1st Avenue E
MT
Kalispell MT 59901
Representing: Adams, et al
Service Method: eService

Allan M. McGarvey (Attorney)
345 1st Avenue East
Kalispell MT 59901
Representing: Adams, et al
Service Method: eService

John F. Lacey (Attorney)
345 1st Avenue East
Kalispell MT 59901
Representing: Adams, et al
Service Method: eService

Ethan Aubrey Welder (Attorney)
345 1st Avenue East
Kalispell MT 59901
Representing: Adams, et al
Service Method: eService

Dustin Alan Richard Leftridge (Attorney)
345 First Avenue East
Montana
Kalispell MT 59901
Representing: Adams, et al
Service Method: eService

Jeffrey R. Kuchel (Attorney)
305 South 4th Street East
Suite 100
Missoula MT 59801
Representing: Accel Performance Group LLC, et al, MW Customs Papers, LLC
Service Method: eService

Danielle A.R. Coffman (Attorney)
1667 Whitefish Stage Rd
Kalispell MT 59901
Representing: Accel Performance Group LLC, et al, MW Customs Papers, LLC
Service Method: eService

Gary M. Zadick (Attorney)
P.O. Box 1746
#2 Railroad Square, Suite B
Great Falls MT 59403
Representing: Honeywell International
Service Method: eService

Gerry P. Fagan (Attorney)
27 North 27th Street, Suite 1900
P O Box 2559
Billings MT 59103-2559
Representing: CNH Industrial America LLC
Service Method: eService

G. Patrick HagEstad (Attorney)
2721 Connery Way
Missoula MT 59808
Representing: United Conveyor Corporation, Riley Stoker Corporation et al
Service Method: eService

Jennifer Marie Studebaker (Attorney)
210 East Capitol Street
Suite 2200
Jackson MS 39201
Representing: Goulds Pump LLC, Grinnell Corporation, ITT LLC, et al
Service Method: eService

Joshua Alexander Leggett (Attorney)
210 East Capitol Street, Suite 2200
Jackson MS 39201-2375
Representing: Goulds Pump LLC, Grinnell Corporation, ITT LLC, et al
Service Method: eService

Vernon M. McFarland (Attorney)
210 E. Capitol Street, Suite 2200
Jackson MS 39201-2375
Representing: Goulds Pump LLC, Grinnell Corporation, ITT LLC, et al
Service Method: eService

Jean Elizabeth Faure (Attorney)
P.O. Box 2466
1314 Central Avenue
Great Falls MT 59403
Representing: Goulds Pump LLC, Grinnell Corporation, Borg Warner Morse Tec LLC
Service Method: eService

Jason Trinity Holden (Attorney)
1314 CENTRAL AVE
P.O. BOX 2466
Montana
GREAT FALLS MT 59403
Representing: Goulds Pump LLC, Grinnell Corporation, Borg Warner Morse Tec LLC
Service Method: eService

Chad E. Adams (Attorney)
PO Box 1697
Helena MT 59624
Representing: Weir Valves & Controls USA, Cyprus Amex Minerals Company, Fischbach and Moore,
Inc. et al, American Honda Motor Co., Inc., Harder Mechanical Contractors, Nissan North American
Inc.
Service Method: eService

Katie Rose Ranta (Attorney)
Faure Holden, Attorneys at Law, P.C.
1314 Central Avenue
P.O. Box 2466
GREAT FALLS MT 59403
Representing: Borg Warner Morse Tec LLC
Service Method: eService

Stephen Dolan Bell (Attorney)
Dorsey & Whitney LLP
125 Bank Street
Suite 600
Missoula MT 59802
Representing: Ford Motor Company
Service Method: eService

Dan R. Larsen (Attorney)
Dorsey & Whitney LLP
111 South Main
Suite 2100
Salt Lake City UT 84111
Representing: Ford Motor Company
Service Method: eService

Robert J. Phillips (Attorney)
Garlington, Lohn & Robinson, PLLP
P.O. Box 7909
Missoula MT 59807
Representing: BNSF Railway Company
Service Method: eService

Emma Laughlin Mediak (Attorney)
Garlington, Lohn & Robinson, PLLP
P.O. Box 7909
Missoula MT 59807
Representing: BNSF Railway Company
Service Method: eService

Daniel Jordan Auerbach (Attorney)
201 West Railroad St., Suite 300
Missoula MT 59802
Representing: Weir Valves & Controls USA, Cyprus Amex Minerals Company
Service Method: eService

Leo Sean Ward (Attorney)
PO Box 1697
Helena MT 59624
Representing: Weir Valves & Controls USA, Cyprus Amex Minerals Company, Fischbach and Moore,
Inc. et al, American Honda Motor Co., Inc., Harder Mechanical Contractors, Nissan North American
Inc.
Service Method: eService

Robert B. Pfennigs (Attorney)
P.O. Box 2269
Great Falls MT 59403
Representing: Stimson Lumber Company, Zurn Industries, Inc., Mazda Motor of America, Inc.
Service Method: eService

Robert M. Murdo (Attorney)
203 N orth Ewing
Helena MT 59601
Representing: Mine Safety Appliance Company LLC
Service Method: eService

Murry Warhank (Attorney)
203 North Ewing Street
Helena MT 59601
Representing: Mine Safety Appliance Company LLC
Service Method: eService

Ben A. Snipes (Attorney)
Odegaard Kovacich Snipes, PC
P.O. Box 2325
Great Falls MT 59403
Representing: Backen et al, Sue Kukus, et al
Service Method: eService
Mark M. Kovacich (Attorney)
Odegaard Kovacich Snipes, PC
P.O. Box 2325
Great Falls MT 59403
Representing: Backen et al, Sue Kukus, et al
Service Method: eService

Ross Thomas Johnson (Attorney)
Odegaard Kovacich Snipes, PC
P.O. Box 2325
Great Falls MT 59403
Representing: Backen et al, Sue Kukus, et al
Service Method: eService

Randy J. Cox (Attorney)
P. O. Box 9199
Missoula MT 59807
Representing: A.W. Chesterson Company
Service Method: eService

Zachary Aaron Franz (Attorney)
201 W. Main St.
Suite 300
Missoula MT 59802
Representing: A.W. Chesterson Company
Service Method: eService

Robert J. Sullivan (Attorney)
PO Box 9199
Missoula MT 59807
Representing: Ingersoll-Rand, Co.
Service Method: eService

Dale R. Cockrell (Attorney)
145 Commons Loop, Suite 200
P.O. Box 7370
Kalispell MT 59904
Representing: State of Montana
Service Method: eService

Martin S. King (Attorney)
321 West Broadway, Suite 300
P.O. Box 4747
Missoula MT 59806
Representing: Foster Wheeler Energy Services, Inc.
Service Method: eService

Maxon R. Davis (Attorney)
P.O. Box 2103
Great Falls MT 59403
Representing: Continental Casualty Company
Service Method: eService

Tom L. Lewis (Attorney)
2715 Park Garden Lane
Great Falls MT 59404
Representing: Harold N. Samples
Service Method: eService

Keith Edward Ekstrom (Attorney)
601 Carlson Parkway #995
Minnetonka MN 55305
Representing: Brent Wetsch
Service Method: eService

William Rossbach (Attorney)
401 N. Washington
P. O. Box 8988
Missoula MT 59807
Representing: Michael Letasky
Service Method: eService

Kennedy C. Ramos (Attorney)
1717 Pennsylvania Avenue NW
1200
wash DC 20006
Representing: Maryland Casualty Corporation
Service Method: eService

Edward J. Longosz (Attorney)
1717 Pennsylvania Avenue NW
Suite 1200
Washington DC 20006
Representing: Maryland Casualty Corporation
Service Method: eService

Chad M. Knight (Attorney)
1401 Walnut St
Suite 200
Boulder CO 80302
Representing: BNSF Railway Company
Service Method: eService

Anthony Michael Nicastro (Attorney)
27 Shiloh Road, Ste 10
Billings MT 59106
Representing: BNSF Railway Company
Service Method: eService

Nadia Hafeez Patrick (Attorney)
929 Pearl Street Suite 350
Boulder CO 80302
Representing: BNSF Railway Company
Service Method: eService

Kevin A. Twidwell (Attorney)
1911 South Higgins Ave
PO Box 9312
Missoula MT 59807
Representing: Libby School District #4
Service Method: eService

Jinnifer Jeresek Mariman (Attorney)
345 First Avenue East
Kalispell MT 59901
Representing: Adams, et al
Service Method: eService

James E. Roberts (Attorney)
283 West Front Street
Suite 203
Missoula MT 59802
Representing: BNSF Railway Company
Service Method: eService

William Adam Duerk (Attorney)
283 West Front Street
Suite 203
Missoula MT 59802
Representing: BNSF Railway Company
Service Method: eService

Daniel W. Hileman (Attorney)
22 Second Ave. W., Suite 4000
Kalispell MT 59901
Representing: Maryland Casualty Corporation
Service Method: eService

Nathan Andrew Huey (Attorney)
201 West Main Street
Suite 101
Missoula MT 59802
Representing: Robinson Insulation Company
Service Method: eService

Mark S. Williams (Attorney)
235 East Pine
PO BOX 9440
Missoula MT 59807-9440
Representing: Ace Fire Underwriters Companyh
Service Method: eService

Timothy B. Strauch (Attorney)
257 W Front Street, Ste A
Missoula MT 59802
Representing: Litigation Abstract, Inc.
Service Method: eService

Nathan Dale Bilyeu (Attorney)
203 N Ewing Street
Helena MT 59601
Representing: Mine Safety Appliance Company LLC
Service Method: eService

Michael Crill (Other)
PO Box 145
Rimrock AZ 86335
Service Method: Conventional

Tammy Peterson (Interested Observer)
Asbestos Court Clerk
Helena MT 59601
Service Method: Conventional

Matthew Cuffe (Other)
512 California
Libby MT 59923
Service Method: Conventional

Mike McMahon (Other)
227 Broadway, Second Floor
Helena MT 59601
Service Method: Conventional

Jon A. Oldenburg (Other)
P.O. Box 1124
Lewistown MT 59457
Service Method: Conventional

John W. Parker (Other)
Cascade County Courthouse
325 2nd Avenue North
Great Falls MT 59401
Service Method: Conventional
Dan Wilson (Other)
Flathead County District Court
920 South, Main, Suite 210
Kalispell MT 59901
Service Method: Conventional

Jon L. Heberling (Attorney)
345 First Avenue East
Kalispell MT 59901
Representing: Adams, et al
Service Method: Conventional

Michael D. Plachy (Attorney)
1200 17th Street
Denver CO 80202
Representing: Honeywell International
Service Method: Conventional

Charles J. Seifert (Attorney)
150 Holmes Gulch Road
Clancy MT 59634
Representing: Ford Motor Company, Maryland Casualty Corporation
Service Method: Conventional

Fredric A. Bremseth (Attorney)
601 Carlson Parkway, Suite 995
Minnetonka MN 55305-5232
Representing: Brent Wetsch
Service Method: Conventional

Mark A. Johnston (Attorney)
1717 Pennsylvania Ave. NW, 12th Floor
Washington DC 20006
Representing: Maryland Casualty Corporation
Service Method: Conventional

Walter G. Watkins (Attorney)
210 E. Capitol Street, Ste. 2200
Jackson MS 39201
Representing: International Paper Co.
Service Method: Conventional

Nancy M. Erfle (Attorney)
Gordon Rees LLP
1300 SW Fifth Ave., Ste. 2000
Portland OR 97201
Representing: Robinson Insulation Company
Service Method: Conventional
Electronically Signed By: Amy Poehling Eddy
                           Dated: 04-09-2021